Stip does not directly

ae IN THE UNITED STATES BANKRUPTCY COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Tracy Y. Taylor aka Tracy Taylor aka Tracy Y CHAPTER 13
Taylor-Barkley dba Taylor's Personal Care Home
LLC
Debtor
M&T BANK NO. 18-17997 ELF
Movant
VS.

Tracy Y. Taylor aka Tracy Taylor aka Tracy Y
Taylor-Barkley dba Taylor's Personal Care Home
LLC

11 U.S.C. Section 362

Debtor

William C. Miller, Esquire

 

Trustee

STIPULATION

AND NOW, it is hereby stipulated and agreed by and between the undersigned as

follows:
1, The post-petition arrearage on the mortgage held by the Movant on the Debtor’s
residence is $9,775.20, which breaks down as follows;
Post-Petition Payments: June 2019 to September 2019 at $2,590.65/month
Suspense Balance: $587.40
Total Post-Petition Arrears $9,775.20
2. The Debtor(s) shall cure said arrearages in the following manner;

a). Within seven (7) days of the Court approving this Stipulation, the Debtor shall
make a down payment in the amount of $7,000.00;

b). Beginning on October 1, 2019 and continuing through March 1, 2020, until the
arrearages are cured, Debtor(s) shall pay the present regular monthly payment of $2,590.65 on the
mortgage (or as adjusted pursuant to the terms of the mortgage) on or before the first (1) day of each
month (with late charges being assessed after the 15" of the month), plus an installment payment of
$462.54 from October 2019 to February 2020 and $462.50 for March 2020 towards the

arrearages on or before the last day of each month at the address below;

M&T BANK
P.O. BOX 62182
BALTIMORE, MD 21264-2182
Overnight Mail

Mé&T BANK.
i Fountain Plaza 7F
Buffalo, NY 14203

Payment by Phone
M&T Bank: 800-724-2224
or
Bayview Customer Service: 866-709-3400
Cc). Maintenance of current monthly mortgage payments to the Movant
thereafter.

3, Should debtor(s) provide sufficient proof of payments (front & back copies of
cancelled checks and/or money orders) made, but not credited, Movant shall adjust the account
accordingly.

4, In the event the payments under Section 2 above are not tendered pursuant to the
terms of this stipulation, the Movant shall notify Debtor(s) and Debtor’s attorney of the defauit in
writing and the Debtors may cure said default within FIFTEEN (15) days of the date of said notice.
If Debtor(s) should fail to cure the default within fifteen (15) days, the Movant may file a
Certification of Default with the Court and the Court shall enter an Order granting the Movant relief
from the automatic stay.

5. The stay provided by Bankruptcy Rule 400 1(a}(G) is waived .

6. If the case is converted to Chapter 7, the Movant shall file a Certification of Default
with the court and the court shall enter an order granting the Movant relief from the automatic stay.

7. If the instant bankruptcy is terminated by either dismissal or discharge, this
agreement shall be null and void, and is not binding upon the parties.

8. The provisions of this stipulation do not constitute a waiver by the Movant of its
right to seek reimbursement of any amounts not included in this stipulation, including fees and costs,

due under the terms of the mortgage and applicable law.
9. The parties agree that a facsimile signature shall be considered an original signature.

Date: September 20, 2019

Date: September 27,2019

Date: October 1, 2019

Approved by the Court this day of

By: 4/ Kevin G. McDonald, Esquire
Attorney for Movant

/s/ Stephen Matthew Dunne, Esquire
Stephen Matthew Dunne, Esquire
Attorney for Debtor

 

i

Let = Corde

William C. Miller, Esquire No OBJECTION

Chapter 13 Trustee *without prejudice to any
trustee rights and remedies.

 

, 2019, However, the court

retains discretion regarding entry of any further order.

 

Bankruptcy Judge
Eric L. Frank
